       Case: 1:20-cr-00346-PAB Doc #: 1-1 Filed: 06/25/20 1 of 6. PageID #: 2

                                                                    1:20 MJ 9169

                                           AFFIDAVIT
I, MATTHEW HARTNETT, being first duly sworn, hereby depose and state as follows:
       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives Cleveland Group II Field Office, (hereinafter “ATF”), and have been since February

19, 2008. Additionally, I have been a Certified Fire Investigator since June 30, 2016. Your

Affiant is currently assigned to the Cleveland Fire Department (CFD) Fire Investigation Unit

(FIU) to investigate arson, the criminal use of fire, destructive devices, firearms, and resulting

fraud crimes. Prior to my current assignment with CFD I was assigned to the Cleveland Police

Department (CPD) Fourth District Detective Bureau. I am also currently assigned to the ATF

National Response Team (NRT), a cadre of specialized Agents who investigate significant arson

and explosive incidents throughout the country. I have gained experience through training at the

Federal Law Enforcement Training Center (FLETC), ATF Special Agent Basic Training

(SABT), and various other criminal investigative conferences and complex arson and

explosives/explosion investigations in the field and from previous experience as an Ohio Deputy

State Fire Marshal, Arson Investigator, assigned to the Fire and Explosion Investigation Bureau.

Your Affiant has requested and obtained numerous applications for arrest and search warrants in

furtherance of investigations into various types of Federal violations. Affiant has received

training and has experience in interviewing and interrogation techniques, arrest procedures,

search and seizure, search warrant applications and various other investigative techniques.

       2        Based on information contained within this affidavit, I believe there is probable

cause to arrest Timothy GOODNER for the offense of Maliciously Damaging or Destroying by

means of Fire or Explosion any Building or Other Real Property (Title 18, United States Code

(USC) Section 844(i). As this affidavit is being submitted for the limited purpose of supporting

a criminal complaint, I have not included each and every fact known to affiant concerning this
       Case: 1:20-cr-00346-PAB Doc #: 1-1 Filed: 06/25/20 2 of 6. PageID #: 3




investigation. I have set forth only the facts that I believe are necessary to establish probable

cause that GOODNER violated Title 18, USC Section 844(i).

       3       Your Affiant states that on May 30, 2020, there was a protest march planned in

Cleveland, Ohio, in the Northern District of Ohio, starting at Willard Park, on the northwest

corner of Lakeside Avenue and East 9th Street, and ending at the Justice Center, located on

Lakeside Avenue between Ontario Avenue and West 3rd Street. The march began at

approximately 2:00 p.m. and was scheduled to end at 5:00 p.m.

       4       At approximately 3:30pm protesters in front of the Justice Center began throwing

rocks, bottles, and other items at law enforcement officers. Protesters also used spray paint to

vandalize buildings, streets, and other structures with anti-police, anti-government slogans.

       5       At approximately 3:50 pm members of the Cuyahoga County Sherriff’s began

using non-lethal techniques to disperse the crowds in front of the Justice Center. The crowds

continued to throw items at the police and vandalize structures. At least three Cleveland Police

Department zone cars were set on fire by the crowd.

       6       From approximately 4:00 pm until 9:45pm demonstrators continued to break

windows of the Justice Center and surrounding buildings, knock over garbage cans and conduct

other acts of vandalism. An additional four city-owned cars were set on fire during this time.

Via megaphone, Twitter, social media, and contact with news outlets, the Cleveland Police

Department and City of Cleveland issued orders from the demonstrators to disperse.

       7       At approximately 7:30pm the Cleveland Police Department and City of Cleveland

issued a curfew to begin at 8:00pm on May 30, 2020, until 12:00pm on May 31, 2020. On May

31, 2020, the City of Cleveland extended the curfew from 12:00 pm on May 31, 2020, through
       Case: 1:20-cr-00346-PAB Doc #: 1-1 Filed: 06/25/20 3 of 6. PageID #: 4




8:00 p.m. on Tuesday, June 2, 2020. The curfew prohibited any vehicular or foot traffic in

downtown Cleveland.

       8       While reviewing event camera footage, still images and social media posts and

videos I found video and still images of unknown suspects vandalizing the Shaia’s Parking Lot #

41’s attendant booth, located at 1242 West 3rd Street, across the street from the Justice Center,

and engaging in an act of arson. The video and still images show multiple persons gathered

around the attendant booth, the west window of the attendant booth is broken out and the pay

station bolted to the ground in front of the booth is lying on the ground.

       9       A further review of the available still images and videos shows numerous persons

in the parking lot and around the attendant booth. The windows of the parking attendant booth

are broken out with jagged pieces of window glass protruding from the window frame. After

reviewing the images and videos I identified two persons of interest, which are involved in

setting the attendant booth on fire.

       10      The images and videos shows suspect #1, FNU LNU, as a white male, short cut

brown hair with graying on the sides, black sunglasses and a cloth N95 mask. FNU LNU is

wearing a long sleeve brown in color shirt with "BROWNS" on the chest and a Cleveland

Browns helmet on the sleeve and gray Adidas sweatpants and black shoes. Suspect #2 is a white

male, black hair, black bandana tied around his neck, black short sleeve shirt, black jeans, black

shoes and a black backpack, was identified as TIMOTHY JAMES GOODNER.

       11      The images and videos shows FNU LNU, in the Browns shirt, preparing

cardboard by ripping the cardboard into smaller pieces. FNU LNU is standing at the west

window of the attendant booth with cardboard and a roll of paper towels in his left hand. He

begins to ignite the cardboard and paper towels with a disposable lighter, located in his right
       Case: 1:20-cr-00346-PAB Doc #: 1-1 Filed: 06/25/20 4 of 6. PageID #: 5




hand. GOODNER is standing to the right of FNU LNU and is reaching inside the west window

of the attendant booth placing a cardboard Corona beer box inside the window, which is a readily

available combustible product, to help accelerate the burning of the attendant booth.

       12      FNU LNU holds the paper towels and cardboard away from his body and allows

them to ignite and get burning, he throws the burning roll of paper towel, which burns at a faster

rate than the cardboard, in the window and continues to hold the cardboard while using the

lighter to accelerate the burning. He then throws the cardboard inside the attendant booth

window.

       13      While this is taking place, GOODNER is standing talking to the right and talking

to two other persons. FNU LNU walks west away from the attendant booth; GOODNER takes

more paper and places it inside the attendant booth window.

       14      Your Affiant has viewed several videos posted to social media and aired on public

broadcast news casts. GOODNER was identified in all viewed videos by wearing the same

clothing and his visible tattoo, engaged in the act of arson to the parking attendant booth.

       15      The Cleveland Division of Police released images and videos of criminal acts to

the media and we received several anonymous tips on the identity of GOODNER. All the

anonymous tips stated they recognized suspect #2 as Timothy J. GOODNER, from Maple Hts.,

living in Brookpark area with his girlfriend, believed to be AB. The anonymous tips stated

GOODNER often dyes his hair different colors and has Instagram accounts AMBIENDME and

PROSCALINE.

       16      Information from social media was compared to the images of suspect #2 with the

Ohio Bureau of Motor Vehicles (BMV) driver’s license photograph. The BMV photograph of

GOODNER showed the current image issued in February of 2020 with lighter colored hair and
       Case: 1:20-cr-00346-PAB Doc #: 1-1 Filed: 06/25/20 5 of 6. PageID #: 6




BMW driver’s license photograph taken in April 2015 image with darker colored hair, which is

consistent with the tip received. The social media photograph of GOODNER and the BMV

photograph of GOODNER were one in the same.

       17      A social media search located one public Instagram account AMBIENDME, and

the images on the Instagram matched the images of the BMV photograph of GOODNER and of

suspect #2. The account also showed images of GOODNER with an unknown female, believed

to be his girlfriend AB.

       18      Your Affiant then contacted Allen Shema, Director of Property Management for

Weston Incorporated, located in Cleveland, Ohio the company that owed the structure which was

the victim of the arson fire. Shema advised that their parking venues were managed by Shaia’s

Parking, also located in Cleveland, Ohio. Shema advised your Affiant that the parking lot venue

automated payment process utilized a pay station that was manufactured by T2 Systems located

at 4321 Still Creek Drive, Burnaby British Columbia V5C 6S7 in the country of Canada.

       19      Shema advised your Affiant that the company that administers the payments

through the T2 Systems pay station machine, Parking Revenue Recovery Services (PRRS)

Incorporated, is located at 12381 East Cornell Avenue Aurora, CO 80014.

       20      Shema advised your Affiant that the paper claim tickets provided to customers to

reclaim their cars are printed by Southland Printing Company, located at 213 Airport Drive,

Shreveport, LA 71107.


       21      On June 22, 2020, the Ohio State Patrol arrested GOODNER on an active warrant

obtained by the Cleveland Police Department (CPD) for Aggravated Arson. GOODNER was

booked into the Cuyahoga County Jail on June 22, 2020.
         Case: 1:20-cr-00346-PAB Doc #: 1-1 Filed: 06/25/20 6 of 6. PageID #: 7




                                                        CONCLUSION

         22        Based on the aforementioned information, your affiant has probable cause to

believe, that Timothy J. GOODNER Maliciously Damaged or Destroyed by means of Fire or

Explosion Any Building or Other Real Property affecting interstate commerce in Title 18, USC

Section, 844(i).


          FURTHER AFFIANT SAYETH NOT.




                                                  ___________________________________________
                                                  Matthew J. Hartnett, Special Agent
                                                  Bureau of Alcohol, Tobacco, Firearms and Explosives
                                                  United States Department of Justice




Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1, on this 25th, day of
June, 2020.




______________________________
 __
  ___
    ________________
                  ____________
                            ________
                                  ____
                                     __________
 William
 W ill i m H. Baughman,
    llia          Baugh hman,, JJr.
                                  r.
 United States Magistrate Judge
